1

2                                   UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                     ***
5
      MICHAEL FOLEY,
6

7
                            Plaintiff,
                                                         2:16-cv-01871-JAD-VCF
8     vs.                                                ORDER
9     KURT GRAHAM, et al.,

10                          Defendant.

11          Before the court is pro se Plaintiff Michael Foley’s Motion for CM/ECF Access (ECF No. 41).

12   Mr. Foley has provided certification that he has completed the online CM/ECF tutorial.

13          Accordingly,

14          IT IS ORDERED that pro se Plaintiff Michael Foley’s Motion for CM/ECF Access (ECF No. 41)

15   is GRANTED.

16          Plaintiff may contact the Clerk’s office (702-464-5400) to set-up his CM/ECF account.

17          DATED this 19th day of August, 2019.
                                                                _________________________
18                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
